940 F.2d 651Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rodney D. BALL, Sr., Harless V. Belcher, Junior F. Billings,Lynn S. Combs, Ronald J. Davis, Theodore H. Harris, Jerry W.Holmes, Eddie D. Kirk, Larry E. Oliver, Gerald H. Proffitt,Donald R. Rolen, Frank E. Roop, Jr., Jessie F. Stamper,Roger L. Taylor, Horace G. White, Jr., Johnnie Williams,Robert E. Thompson, Geneva A. Thompson, William R. Levitt,Shirley Levitt, Plaintiffs-Appellants,v.JOY TECHNOLOGIES, INCORPORATED, formerly Joy ManufacturingCompany, a Pennsylvania Corporation, Defendant-Appellee.
No. 90-1537.
United States Court of Appeals, Fourth Circuit.
Argued May 8, 1991.Decided Aug. 5, 1991.

1
SEE 958 F.2D 36.